DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 should ends with a period mark.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook et al. (U.S. Publication No. 20190293451).
Regarding claim 1, Cook teaches a system, comprising: a gyroscope (Fig.7, “Gyro”); stationary detection circuitry (Fig.7, 791) which, in use: receives gyroscope signals output by the gyroscope, determines whether the gyroscope is stationary based on the gyroscope signals, and generates a stationary gyroscope signal based on a determination that the gyroscope is stationary (Paragraph 47); a temperature sensor which, in use, senses temperature and outputs temperature signals (Fig.7, 
Regarding claim 2, Cook teaches gyroscope compensation circuitry which, in use, receives the gyroscope signals output by the gyroscope and compensates the gyroscope signals based on the one or more zero-rate level compensation parameters (Fig.10B and paragraphs 110-112).
Regarding claim 3, Cook teaches a zero-rate level estimation controller coupled between the stationary detection circuitry and the zero-rate level estimation circuitry, wherein the zero-rate level estimation controller, in use: receives the stationary gyroscope signal, receives the temperature signal associated with the stationary gyroscope signal, determines whether the temperature signal represents a change in temperature which exceeds a threshold amount, and outputs the stationary gyroscope signal and the temperature signal to the zero-rate level estimation circuitry in response to determining the temperature signal represents a change in temperature which exceeds the threshold amount (Paragraphs 58-60 and 65).
Regarding claim 4, Cook teaches wherein the stationary detection circuitry, the zero-rate level estimation circuitry, and the zero-rate level estimation controller are embedded in a microcontroller unit (As shown in Fig.11 and paragraph 113).

Regarding claim 6, Cook teaches wherein the zero-rate level estimation controller, in use: receives a new stationary gyroscope signal, receives a new temperature signal associated with the new stationary gyroscope signal, determines whether the new temperature signal represents a temperature that is within a threshold range with respect to a prior temperature signal stored in the buffer, and outputs the new stationary gyroscope signal and the new temperature signal to the zero-rate level estimation circuitry in response to determining that the new temperature signal represents a temperature within the threshold range (Paragraphs 58-60 and 65).
Regarding claim 7, Cook teaches wherein the zero-rate level estimation controller, in use: deletes from the buffer the prior temperature signal and a prior stationary gyroscope signal associated with the prior temperature signal, in response to determining that the new temperature signal represents a temperature within the threshold range (Paragraphs 58-60 and 65, since the data is updated, old data is deleted).
Regarding claim 8, Cook teaches wherein the zero-rate level estimation circuitry, in use, implements an iterative least square regression algorithm to iteratively estimate the one or more zero-rate level compensation parameters (Paragrpah 44, “a recursive least-squares (RLS) algorithm is used to learn the best fit for the slope of ZRO vs.  temperature”).

Regarding claim 10, Cook teaches the gyroscope is a tri-axial gyroscope, and the gyroscope signals include first axis gyroscope signals, second axis gyroscope signals, and third axis gyroscope signals; the stationary detection circuitry, in use: receives the first axis, the second axis, and the third axis gyroscope signals output by the gyroscope, determines whether the gyroscope is stationary based on the first axis, the second axis, and the third axis gyroscope signals, and generates a first axis, a second axis, and a third axis stationary gyroscope signal based on a determination that the gyroscope is stationary; and the zero-rate level estimation circuitry includes: first axis zero-rate level estimation circuitry which, in use, receives the first axis stationary gyroscope signal and the temperature signal, and estimates one or more first axis zero-rate level compensation parameters based on the first axis stationary gyroscope signal and the temperature signal, second axis zero-rate level estimation circuitry which, in use, receives the second axis stationary gyroscope signal and the temperature signal, and estimates one or more second axis zero-rate level compensation parameters based on the second axis stationary gyroscope signal and the temperature signal, and third axis zero-rate level estimation circuitry which, in use, receives the third axis stationary gyroscope signal and the temperature signal, and estimates one or more third axis zero-rate level compensation parameters based on the third axis stationary gyroscope signal and the temperature signal (Fig.10A and paragraphs 106-112, “a 9-axis IMU would 
Regarding claim 11, Cook teaches gyroscope compensation circuitry which, in use, receives the first axis, the second axis, and the third axis gyroscope signals output by the gyroscope and compensates the first axis, the second axis, and the third axis gyroscope signals based on the one or more first axis, the one or more second axis, and the one or more third axis zero-rate level compensation parameters, respectively (Fig.10A and paragraphs 106-112, “a 9-axis IMU would provide a magnetometer measurement, an accelerometer measurement, and a gyroscope measurement for each of three orthogonal axes”).
Regarding claim 12, Cook teaches a first axis zero-rate level estimation controller coupled between the stationary detection circuitry and the first axis zero-rate level estimation circuitry, the first axis zero-rate level estimation controller, in use: receives the first axis stationary gyroscope signal, receives the temperature signal, determines whether the temperature signal represents a change in temperature which exceeds a threshold amount, and outputs the first axis stationary gyroscope signal and the temperature signal to the first axis zero-rate level estimation circuitry in response to determining the temperature signal represents a change in temperature which exceeds the threshold amount; a second axis zero-rate level estimation controller coupled between the stationary detection circuitry and the second axis zero-rate level estimation circuitry, the second axis zero-rate level estimation controller, in use: receives the second axis stationary gyroscope signal, receives the temperature signal, determines whether the temperature signal represents a change in temperature which exceeds a 
Regarding claim 13, Cook teaches a method, comprising: receiving gyroscope signals from a gyroscope (Fig.7, “Gyro”); receiving temperature signals from a temperature sensor (Fig.7, “Temperature”); associating the temperature signals with the gyroscope signals; determining whether the gyroscope is stationary based on the gyroscope signals (Paragraph 47); generating a stationary gyroscope signal in response to determining that the gyroscope is stationary; and iteratively estimating, by zero-rate level estimation circuitry, one or more zero-rate level compensation parameters based on the stationary gyroscope signal and a temperature signal associated with the stationary gyroscope signal (Fig.10B and paragraphs 110-112).

Regarding claim 15, Cook teaches receiving, by a zero-rate level estimation controller, the stationary gyroscope signal and the temperature signal associated with the stationary gyroscope signal; determining whether the temperature signal associated with the stationary gyroscope signal represents a change in temperature which exceeds a threshold amount; and outputting the stationary gyroscope signal and the temperature signal to the zero-rate level estimation circuitry in response to determining the temperature signal represents a change in temperature which exceeds the threshold amount (Paragraphs 58-60 and 65).
Regarding claim 16, Cook teaches storing the stationary gyroscope signal and the associated temperature signal in a buffer (Fig.7 and paragraphs 45-55); receiving, by the zero-rate level estimation controller, a new stationary gyroscope signal and a new temperature signal associated with the new stationary gyroscope signal; determining whether the new temperature signal represents a temperature that is within a threshold range of a temperature represented by the temperature signal stored in the buffer; and outputting the new stationary gyroscope signal and the new temperature signal to the zero-rate level estimation circuitry in response to determining that the new temperature signal represents a temperature within the threshold range (Paragraphs 58-60 and 65).
Regarding claim 17, Cook teaches deleting the stationary gyroscope signal and the associated temperature signal from the buffer (Paragraphs 58-60 and 65, since the data is updated, old data is deleted).

Regarding claim 20, Cook teaches wherein the zero-rate level compensation system includes the gyroscope (As shown in Fig.7).
Regarding claim 21, Cook teaches wherein the device is at least one of a cell phone, a smartphone, a tablet computer, a camera, an augmented reality headset, a virtual reality headset, a portable computing device, a wearable computing device, a vehicle, an unmanned aerial vehicle, and a robot (Paragraph 43).
Regarding claim 22, Cook teaches a device, comprising: one or more computer-readable memories (Paragraph 113); and zero-rate level compensation circuitry coupled to the one or more computer-readable memories, wherein the zero-rate level compensation circuitry, in operation: receives gyroscope signals from a gyroscope 
Regarding claim 23, Cook teaches wherein, in operation, the zero-rate level compensation circuitry compensating the gyroscope signals based on the one or more zero-rate level parameters (Fig.10B and paragraphs 110-112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Publication No. 20190293451) in view of Diesel et al. (U.S. Patent No. 5527003).
Regarding claim 18, Cook teaches all the features of claim 13 as outlined above, Cook is silent about wherein the associating the temperature signals with the gyroscope signals includes timestamping the temperature signals and the gyroscope signals.
xi and Tyi, are associated at step S-8 with each of the resulting computed values of AC gyro bias error δBxi and δByi respectively”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to record the time of Cook’s temperature signals and gyroscope signals because it would distinguish old signals from new signals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861